Title: Thomas Jefferson to William Wirt, 27 June 1819
From: Jefferson, Thomas
To: Wirt, William


          
            Dear Sir
             Monticello June 27. 19.
          
          My letters of Jan. 5. and Nov. 10. of the last year had informed you generally that Genl Kosciuzko had left a considerable sum of money in the funds of the US. and had, by a will deposited in my hands, disposed of it to a charitable purpose: & I asked  the favor of your opinion in what court the will should be proved. according to that opinion, expressed in your favor of Dec. 28. I proved the will in our district court, renouncing the executorship. the purport of the will is that his whole funds in this country shall be laid out in the purchase of young negroes, in their education & their emancipation. I had formerly intended to get an admr appointed here with the will annexed, and to have the trust placed entirely under the direction of the court; but circumstances since occurring change my view of the case. Genl Armstrong, on behalf of his son Kosciuzko Armstrong has a claim to 3704.D. which is well founded. a mr Zoeltner of Soleure the friend in whose house Kosciuzko lived and died  claims the whole under a will deposited with him. this I am persuaded will appear not to reach the property here. a relation of the General’s, has lately, through the minister of Russia, mr Poletika, claimed the whole also in right of his relationship. these claimants being all foreigners, or of another state, have a right to place the litigation in a federal court; and I have supposed the most convenient one to them would be the district court of Columbia: and my wish is to transfer it there, if that court will take cognisance and charge of it. I suppose they would name an Admr with the will annexed, and that he would require the claimants to interplead, that the court might decide the right. I wish therefore in the first place to constitute you general Counsel for the trust. you would draw your compensation of course from the funds of the testator, and that you would advise me in what form I must apply to the court to effect the transfer. I suppose by a petition to them in Chancery, delivering to them the will, and the original certificates, which are in my hands, and amount to 17,159.63 D, and praying to be entirely relieved and discharged from all further concern or responsibility. mr Barnes, who has been the agent in fact, will settle his account of transactions during the life of the General. I have none to settle: having never acted but thro’ mr Barnes, and not meaning to charge little incidental disbursements incurred. will you undertake this my dear Sir, and inform me how I am to proceed? I shall be at Poplar Forest near Lynchburg before you recieve this, and shall be there 3. months. but your answer will reach me there, and I mention it only to explain beforehand the greater delays in the correspondence which the greater distance of that place may occasion. in the hope therefore of hearing from you as soon as convenient, and of your aid in getting relief from this charge, now become too litigious for me, I salute you with constant friendship and respect
          
             Th: Jefferson
          
        